Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elliot Cho on 11/29/21.
					Claims
1. (Currently amended) A semiconductor system comprising:
a first semiconductor device configured to output an error check enablement signal, an input clock signal, and input data and configured to receive an error check signal; and
a second semiconductor device configured to perform an error check operation for the input data based on the error check enablement signal and the input clock signal to generate the error check signal,

wherein the error check signal is disabled when an error in the input data repeatedly occurs a first predetermined number of times or more to avoid unnecessary checks, and
wherein the second semiconductor device comprises an error check circuit, the error check circuit comprising:
a control circuit configured to generate a tolerance control signal, a window control signal, and a window reset signal based on the input clock signal, a first mode signal, a second mode signal, the error check enablement signal, a error detection signal, and a tolerance reset signal;
a flag signal generation circuit configured to generate an error flag signal and the tolerance reset signal when the tolerance control signal and the window control signal are inputted a predetermined number of times;
an error check signal generation circuit configured to control an output of the error detection signal.

2. (Original) The semiconductor system of claim 1, wherein the first semiconductor device inhibits the error check enablement signal, the input clock signal, and the input data for performing the error check operation from being outputted when the error check signal is enabled.

3. (Currently amended) The semiconductor system of claim 1, wherein the second semiconductor device comprises:
a memory circuit configured to store the input data and configured to generate an error detection signal which is enabled when an error in the input data occurs; and
the error check circuit configured to perform the error check operation, based on the error check enablement signal and the input clock signal, to generate the error check signal according to the number of times that the error detection signal is generated.

4. (Currently amended) The semiconductor system of claim 3, wherein the error check circuit further comprises:
the control circuit configured to generate the tolerance control signal and the window control signal which are enabled based on the input clock signal when the first mode signal is inputted and both of the error check enablement signal and the error detection signal are enabled and configured to generate the window reset signal which is enabled when any one of the first mode signal, the second mode signal, and the tolerance reset signal is enabled;
the flag signal generation circuit configured to set a first initial value when the window reset signal is enabled, configured to generate the error flag signal which is enabled when the tolerance control signal is inputted the first predetermined number of times or more from the first initial value, and configured to generate the tolerance reset signal which is enabled when the window control signal is inputted a second predetermined number of times according to a mode change signal, a transmission control signal, the first mode signal, and a third mode signal; and
the error check signal generation circuit configured to output the error detection signal as the error check signal or to inhibit the error detection signal from being outputted according to the error flag signal and configured to generate the transmission control signal according to the mode change signal and the error flag signal.

5. (Original) The semiconductor system of claim 4, wherein the control circuit comprises:
a delay circuit configured to delay the input clock signal to generate a delayed clock signal;
a first logic circuit configured to generate the window control signal from the delayed clock signal when the error check enablement signal is enabled;
a second logic circuit configured to generate the tolerance control signal from the delayed clock signal according to the error detection signal, the first mode signal, and the error flag signal; and
a third logic circuit configured to generate the window reset signal which is enabled when any one of the first mode signal, the second mode signal, and the tolerance reset signal is enabled.

6. (Original) The semiconductor system of claim 4, wherein the flag signal generation circuit comprises:
a window count signal generation circuit configured to generate a window count signal which is set to have the first initial value by a window set signal when the window reset signal is enabled and which is sequentially counted from the first initial value when the window control signal is inputted to the window count signal generation circuit;
a tolerance reset signal generation circuit configured to generate the tolerance reset signal which is enabled when the window count signal is counted the second predetermined number of times according to the mode change signal, the transmission control signal, the first mode signal, and the third mode signal; and
an error flag signal generation circuit configured to generate a tolerance count signal which is set to have a second initial value by a tolerance set signal when the tolerance reset signal is enabled and configured to generate the error flag signal from the tolerance count signal which is sequentially counted from the second initial value when the tolerance control signal is inputted to the error flag signal generation circuit.

7. (Original) The semiconductor system of claim 6, wherein the window count signal generation circuit comprises:

a first initial value set circuit configured to generate first initial value set signals which are set to have the first initial value by the window set signal when the window reset signal and the inverted window reset signal are enabled; and
a first counter configured to generate the window count signal which is sequentially counted when the window control signal is inputted after the first counter is set to have the first initial value corresponding to the same logic level combination as the first initial value set signals.

8. (Original) The semiconductor system of claim 6, wherein the tolerance reset signal generation circuit comprises:
a comparison signal generation circuit configured to generate a comparison signal which is enabled when the window count signal is counted the second predetermined number of times;
a first transmission signal generation circuit configured to buffer the comparison signal to generate a first transmission signal when the mode change signal is disabled;
a second transmission signal generation circuit configured to buffer the first transmission signal to generate a second transmission signal when the transmission control signal is enabled; and
a fourth logic circuit configured to generate the tolerance reset signal which is enabled when any one of the second transmission signal, the first mode signal, and the third mode signal is enabled.

9. (Original) The semiconductor system of claim 6, wherein the error flag signal generation circuit comprises:
a second buffer configured to inversely buffer the tolerance reset signal to generate an inverted tolerance reset signal;
a second initial value set circuit configured to generate second initial value set signals which are set to have the second initial value by the tolerance set signal when the tolerance reset signal and the inverted tolerance reset signal are enabled; and
a second counter configured to generate the error flag signal from the tolerance count 

10. (Original) The semiconductor system of claim 4, wherein the error check signal generation circuit comprises:
an internal pulse generation circuit configured to generate an internal pulse including a pulse which is created when the error flag signal is inputted;
a transmission control signal generation circuit configured to generate the transmission control signal which is enabled when the mode change signal is inputted and which is disabled when the internal pulse is inputted; and
a signal output circuit configured to output the error detection signal as the error check signal or to inhibit the error detection signal from being outputted, according to the transmission control signal.

11. (Currently amended) A semiconductor system comprising:
a first semiconductor device configured to output a first error check enablement signal, a second error check enablement signal, a first input clock signal, a second input clock signal, first input data, and second input data and configured to receive a first error check signal and a second error check signal;
a second semiconductor device configured to perform a first error check operation for the first input data to generate the first error check signal when the first error check enablement signal and the first input clock signal are inputted to the second semiconductor device; and
a third semiconductor device configured to perform a second error check operation for the second input data to generate the second error check signal when the second error check enablement signal and the second input clock signal are inputted to the third semiconductor device,
wherein the first error check operation and the second error check operation are independently performed,
wherein the first error check signal is disabled when an error in the first input data repeatedly occurs a predetermined number of times or more to avoid unnecessary checks; 
 to avoid unnecessary checks, and
wherein the second semiconductor device comprises a first error check circuit, the first error check circuit comprising:
a first control circuit configured to generate a first tolerance control signal, a first window control signal, and a first window reset signal based on the first input clock signal, a first mode signal, a second mode signal, the first error check enablement signal, a first error detection signal, and a first tolerance reset signal;
a first flag signal generation circuit configured to generate a first error flag signal and the first tolerance reset signal when the first tolerance control signal and the first window control signal are inputted a predetermined number of times;
a first error check signal generation circuit configured to control an output of the first error detection signal.

12. (Canceled). 

13. (Original) The semiconductor system of claim 11, 
wherein the first semiconductor device inhibits the first error check enablement signal, the first input clock signal, and the first input data for performing the first error check operation from being outputted when the first error check signal is enabled; and
wherein the first semiconductor device inhibits the second error check enablement signal, the second input clock signal, and the second input data for performing the second error check operation from being outputted when the second error check signal is enabled.

14. (Currently amended) The semiconductor system of claim 11, wherein the second semiconductor device comprises:
a first memory circuit configured to store the first input data and configured to generate a first error detection signal which is enabled when an error in the first input data occurs; and
the first error check circuit configured to perform the first error check operation, based on the first error check enablement signal and the first input clock signal, to generate the first error check signal according to the number of times that the first error detection signal is 

15. (Currently amended) The semiconductor system of claim 14, wherein the first error check circuit comprises:
the first control circuit configured to generate the first tolerance control signal and the first window control signal which are enabled based on the first input clock signal when the first mode signal is inputted and both of the first error check enablement signal and the first error detection signal are enabled and configured to generate the first window reset signal which is enabled when any one of the first mode signal, the second mode signal, and the first tolerance reset signal is enabled;
the first flag signal generation circuit configured to set a first initial value when the first window reset signal is enabled, configured to generate the first error flag signal which is enabled when the first tolerance control signal is inputted a first predetermined number of times or more from the first initial value, and configured to generate the first tolerance reset signal which is enabled when the first window control signal is inputted a second predetermined number of times according to a mode change signal, a first transmission control signal, the first mode signal, and a third mode signal; and
the first error check signal generation circuit configured to output the first error detection signal as the first error check signal or to inhibit the first error detection signal from being outputted according to the first error flag signal and configured to generate the first transmission control signal according to the mode change signal and the first error flag signal.

16. (Original) The semiconductor system of claim 11, wherein the third semiconductor device comprises:
a second memory circuit configured to store the second input data and configured to generate a second error detection signal which is enabled when an error in the second input data occurs; and
a second error check circuit configured to perform the second error check operation, based on the second error check enablement signal and the second input clock signal, to generate the second error check signal according to the number of times that the second error detection signal is generated.

17. (Original) The semiconductor system of claim 16, wherein the second error check circuit comprises:
a second control circuit configured to generate a second tolerance control signal and a second window control signal which are enabled based on the second input clock signal when a first mode signal is inputted and both of the second error check enablement signal and the second error detection signal are enabled and configured to generate a second window reset signal which is enabled when any one of the first mode signal, a second mode signal and a second tolerance reset signal is enabled;
a second flag signal generation circuit configured to set a first initial value when the second window reset signal is enabled, configured to generate a second error flag signal which is enabled when the second tolerance control signal is inputted a first predetermined number of times or more from the first initial value, and configured to generate the second tolerance reset signal which is enabled when the second window control signal is inputted a second predetermined number of times according to a mode change signal, a second transmission control signal, the first mode signal and a third mode signal; and
a second error check signal generation circuit configured to output the second error detection signal as the second error check signal or to inhibit the second error detection signal from being outputted according to the second error flag signal and configured to generate the second transmission control signal according to the mode change signal and the second error flag signal.

18. (Currently amended) A semiconductor device comprising:
a memory circuit configured to store input data provided by an external device and configured to generate an error detection signal which is enabled when an error in the input data occurs; and
an error check circuit configured to perform an error check operation for the input data according to an error check enablement signal and an input clock signal provided by the external device or another external device to generate and output an error check signal according to the number of times that the error detection signal is generated, 
wherein the error check signal is disabled when an error in the input data repeatedly  to avoid unnecessary checks, and
wherein the error check circuit comprising:
a control circuit configured to generate a tolerance control signal, a window control signal, and a window reset signal based on the input clock signal, a first mode signal, a second mode signal, the error check enablement signal, the error detection signal, and a tolerance reset signal;
a flag signal generation circuit configured to generate an error flag signal and the tolerance reset signal when the tolerance control signal and the window control signal are inputted a predetermined number of times;
an error check signal generation circuit configured to control an output of the error detection signal.

19. (Currently amended) The semiconductor device of claim 18, wherein the error check circuit comprises:
the control circuit configured to generate the tolerance control signal and the window control signal which are enabled based on the input clock signal when the first mode signal is inputted and both of the error check enablement signal and the error detection signal are enabled and configured to generate the window reset signal which is enabled when any one of the first mode signal, the second mode signal and the tolerance reset signal is enabled;
the flag signal generation circuit configured to set a first initial value when the window reset signal is enabled, configured to generate the error flag signal which is enabled when the tolerance control signal is inputted the first predetermined number of times or more from the first initial value, and configured to generate the tolerance reset signal which is enabled when the window control signal is inputted a second predetermined number of times according to a mode change signal, a transmission control signal, the first mode signal and a third mode signal; and
the error check signal generation circuit configured to output the error detection signal as the error check signal or to inhibit the error detection signal from being outputted according to the error flag signal and configured to generate the transmission control signal according to the mode change signal and the error flag signal.

20. (Original) The semiconductor device of claim 19, wherein the control circuit 
a delay circuit configured to delay the input clock signal to generate a delayed clock signal;
a first logic circuit configured to generate the window control signal from the delayed clock signal when the error check enablement signal is enabled;
a second logic circuit configured to generate the tolerance control signal from the delayed clock signal according to the error detection signal, the first mode signal, and the error flag signal; and
a third logic circuit configured to generate the window reset signal which is enabled when any one of the first mode signal, the second mode signal and the tolerance reset signal is enabled.

21. (Original) The semiconductor device of claim 19, wherein the flag signal generation circuit comprises:
a window count signal generation circuit configured to generate a window count signal which is set to have the first initial value by a window set signal when the window reset signal is enabled and which is sequentially counted from the first initial value when the window control signal is inputted to the window count signal generation circuit;
a tolerance reset signal generation circuit configured to generate the tolerance reset signal which is enabled when the window count signal is counted the second predetermined number of times according to the mode change signal, the transmission control signal, the first mode signal, and the third mode signal; and
an error flag signal generation circuit configured to generate a tolerance count signal which is set to have a second initial value by a tolerance set signal when the tolerance reset signal is enabled and configured to generate the error flag signal from the tolerance count signal which is sequentially counted from the second initial value when the tolerance control signal is inputted to the error flag signal generation circuit.

22. (Original) The semiconductor device of claim 21, wherein the window count signal generation circuit comprises:
a first buffer configured to inversely buffer the window reset signal to generate an inverted window reset signal;

a first counter configured to generate the window count signal which is sequentially counted when the window control signal is inputted after the first counter is set to have the first initial value corresponding to the same logic level combination as the first initial value set signals.

23. (Original) The semiconductor device of claim 21, wherein the tolerance reset signal generation circuit comprises:
a comparison signal generation circuit configured to generate a comparison signal which is enabled when the window count signal is counted the second predetermined number of times;
a first transmission signal generation circuit configured to buffer the comparison signal to generate a first transmission signal when the mode change signal is disabled;
a second transmission signal generation circuit configured to buffer the first transmission signal to generate a second transmission signal when the transmission control signal is enabled; and
a fourth logic circuit configured to generate the tolerance reset signal which is enabled when any one of the second transmission signal, the first mode signal and the third mode signal is enabled.

24. (Original) The semiconductor device of claim 21, wherein the error flag signal generation circuit comprises:
a second buffer configured to inversely buffer the tolerance reset signal to generate an inverted tolerance reset signal;
a second initial value set circuit configured to generate second initial value set signals which are set to have the second initial value by the tolerance set signal when the tolerance reset signal and the inverted tolerance reset signal are enabled; and
a second counter configured to generate the error flag signal from the tolerance count signal which is sequentially counted when the tolerance control signal is inputted after the second counter is set to have the second initial value corresponding to the same logic level 

25. (Original) The semiconductor device of claim 19, wherein the error check signal generation circuit comprises:
an internal pulse generation circuit configured to generate an internal pulse including a pulse which is created when the error flag signal is inputted;
a transmission control signal generation circuit configured to generate the transmission control signal which is enabled when the mode change signal INFM is inputted and which is disabled when the internal pulse is inputted; and
a signal output circuit configured to output the error detection signal as the error check signal or to inhibit the error detection signal from being outputted, according to the transmission control signal.

  				      Allowability

Claims 1-11 and 13-25 are allowed.
It has been determined after careful review of the claims, when read as a whole, that the prior art Chung et al. (U.S. Pub. No. 2021/0149764) teaches: a semiconductor memory device which includes a memory cell array, an error correction circuit, an error log register and a control logic circuit. Further, the memory cell array includes memory bank arrays, wherein each of the ban arrays includes a plurality of pages. Also, the control logic circuit controls the error correction circuit to perform ECC decoding sequentially some of the pages which are assigned at least one access address for detecting at least one bit error, in response to a first command received from a memory controller. Lastly, the control circuit performs an error logging operation, such that page error information is written into the error log register, wherein the information includes a number of error occurrence on some of the pages in which bit errors are detected. 

       Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 

                   EA
               11/29/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112